Citation Nr: 1602760	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  08-14 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service-connection for a skin disability.

2. Entitlement to service connection for asbestosis.

3. Entitlement to service connection for diabetes mellitus.

4. Entitlement to increases in the ratings for posttraumatic stress disorder (PTSD) (currently assigned staged ratings of 30 percent prior to September 16, 2013, and 50 percent from that date).

5. Entitlement to a rating in excess of 30 percent for bronchial asthma.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1981 to May 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) and an October 2009 rating decision by the Philadelphia, Pennsylvania RO.  The March 2007 rating decision, in pertinent part, granted service connection for bronchial asthma and PTSD, rated 30 percent, each, effective March 24, 2004.  The October 2009 rating decision, in pertinent part, found new and material evidence had not been received to reopen a claim of service-connection for a skin disability, denied service connection asbestosis and diabetes mellitus, and denied entitlement to TDIU.  An interim (May 2015) rating decision increased the rating for PTSD to 50 percent, effective September 16, 2013.  The Veteran's claims file is now in the jurisdiction of the Philadelphia RO.  In October 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  Additional evidence, including a July 2015 report of VA hospitalization, was received without a waiver of Agency of Original Jurisdiction (AOJ) review after the most recent supplemental statement of case (SSOC) was issued in May 2015.  The AOJ will have opportunity to consider this evidence in the first instance on remand.

At the October 2015 hearing it was noted that the matter of entitlement to a rating in excess of 30 percent for sinusitis was also on appeal.  However, a close review of the record thereafter found that while the Veteran initiated appeals of the rating and effective date of award assigned by a March 2012 rating decision granting service connection for sinusitis, rated 30 percent, effective December 23, 2008, he did not perfect the appeals after a statement of the case (SOC) was issued in January 2015.  [At the hearing, his representative acknowledged the matter of the effective date of service connection was not before the Board because he had not perfected his appeal.]  Accordingly, the matter of the rating for sinusitis is not before the Board.  

In a November 2015 statement, the Veteran alleged clear and unmistakable error (CUE) in the March 2012 rating decision in that it assigned December 23, 2008 as the effective date of service connection and granted a 30 percent rating.  [In numerous statements the Veteran also alleged CUE in the March 2007 and October 2009 rating decisions currently on appeal; but CUE is a collateral attack on a prior, final decision and requires a stricter standard of review; it does not apply to current pending claims.]  As the issue of CUE in the March 2012 rating decision has been raised but has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed Reg. 57,660 (Sept. 24, 2014). 

The matters of service connection for a skin disability (on de novo review) and diabetes mellitus, regarding the ratings for PTSD and asthma, and seeking a TDIU rating are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1. A March 2007 rating decision denied the Veteran service connection for various skin disabilities (seborrheic dermatitis, staphylococcus, and psoriasis) based essentially on a finding that it was not shown he had such disabilities or that they were related to service; he did not appeal those denials.

2. Evidence received since the March 2007 rating decision includes records showing diagnoses of various skin disabilities and raises a reasonable possibility of substantiating the claim.

3. On the record during the October 2015 Board hearing, the Veteran withdrew his appeal seeking service connection for asbestosis; there is no allegation of error in fact or law in the matter remaining for appellate consideration.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim of service connection for a variously diagnosed skin disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2. The criteria for withdrawal of a substantive appeal by the Veteran are met with respect to the claim seeking service connection for asbestosis; the Board has no further jurisdiction to consider an appeal in that matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
	
The VCAA applies to the claims decided herein.  Given the Veteran's expression of intent to withdraw his appeal seeking service connection for asbestosis, and because this decision reopens the claim of service connection for a skin disability, there is no need to discuss the impact of the VCAA on these issues, as any VCAA-related omission is harmless. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the October 2015 hearing, the Veteran became verbally abusive, and stalked out before all issues identified as on appeal were addressed (at which point the undersigned adjourned the hearing).  [Although the Veteran was accompanied to the hearing by a representative, he insisted on presenting his own argument; and the undersigned was required to on multiple occasions advise him to focus on the issue being discussed.]  Before the hearing ended the undersigned sought to focus the testimony elicited on what is necessary to substantiate the claims on appeal.  The Board notes that at the conclusion of the hearing the Veteran's representative apologized for the Veteran's conduct, and finds that the mandates of Bryant were satisfied to the extent possible under the circumstances.

New and Material Evidence

A March 2007 rating decision denied the Veteran service connection for various skin disabilities (seborrheic dermatitis, staphylococcus, and psoriasis) based essentially on a finding that it was not shown he had such disabilities or that they were related to service; he did not appeal the denials of service connection for skin disabilities.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.
	
"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The evidence of record in March 2007 consisted of the Veteran's service treatment records (STRs), VA treatment records, a February 2007 VA examination report, and statements from the Veteran attributing a skin disability to his service.  Evidence received since the March 2007 rating decision (not of record at the time of that decision, and therefore new) includes VA treatment records, correctional facility treatment records, July 2010 and March 2015 VA examination reports, a copy of Occupational Safety and Health Administration's (OSHA) regulations (received in December 2010) and guidelines (received in March 2011) that indicate exposure to benzene, a chemical compound found in fuel, has been linked to skin disabilities, and the Veteran's hearing testimony.

The OSHA documents received in December 2010 and March 2011 note exposure to benzene may cause erythema, blistering, dermatitis, or secondary skin conditions.  On July 2010 VA examination, seborrheic dermatitis was diagnosed.  On March 2015 VA examination, acne was diagnosed.  At the October 2015 Board hearing, the Veteran reported he was regularly exposed to jet fuel, including by direct contact, while working as an aviation boatswain in service and that he has periodically had skin rashes since then, including at the time of the hearing.

As the July 2010 and March 2015 VA examination reports show seborrheic dermatitis and acne were diagnosed, and the OSHA documents and Veteran's testimony tend to relate a skin disability to exposure to jet fuel in service, the Board finds that the new evidence received relates to an unestablished fact necessary to substantiate the claim of service connection for a variously diagnosed skin disability, and raises a reasonable possibility of substantiating such claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Consequently, the additional evidence received is both new and material and warrants reopening of the claim of service connection for a variously diagnosed skin disability.

De novo review of the claim is addressed in the remand below.

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative in writing or on the record at a hearing.  38 C.F.R. § 20.204. 

During the October 2015 Board hearing, the Veteran indicated that he was withdrawing his appeal seeking service connection for asbestosis.  Hence, there remains no allegation of error in fact or law for appellate consideration with respect to this matter.  Accordingly, the appeal with respect to this issue must be dismissed.


ORDER

The appeal to reopen a claim of service connection for a variously diagnosed skin disability is granted.

The appeal seeking service connection for asbestosis is dismissed. 


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the reopened claim of service connection for a variously diagnosed skin disability and the other matters remaining on appeal.  

The Veteran contends his variously diagnosed skin disability was caused by his exposure to jet fuels in service.  On October 2008 Commonwealth of Pennsylvania Department of Corrections (DOC) examination, psoriasis vulgaris of the scalp was diagnosed.  On July 2010 VA examination, seborrheic dermatitis was diagnosed.  The examiner noted he could not find evidence of such disability in the Veteran's STRs, but that his STRs did show he had groin dermatitis in 1983, was treated for a jet fuel burn later that year, and was treated for a rash on his face that was possibly caused by exposure to jet fuel in November 1983.  On March 2015 VA examination, acne was diagnosed.  The Veteran did not provide a specific onset date, but the examiner noted his STRs did not document the condition.  He opined it was apparent it began after separation.  In a March 2015 addendum, the examiner opined the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He opined there was not a confirmed diagnosis of chronic seborrheic dermatitis or psoriasis ever documented by a provider.  He noted a staph infection is not a chronic condition and would be considered acute and transitory.  He also noted that the cause of acne keloidalis is unknown and that it was found on the back of the Veteran's scalp, where exposure to jet fuel was not likely.  As there is conflicting evidence regarding the nature and etiology of the Veteran's variously diagnosed skin disability, an examination to secure a medical advisory opinion that resolves the matter is necessary.  

The Veteran contends his diabetes is secondary to his claimed skin disability and specifically that it was caused by a medication prescribed to treat the skin disability (prednisone).  The threshold question [if the skin disorder for which prednisone was prescribed is service-connected] in this matter is whether he actually has diabetes.  Diabetes mellitus was diagnosed on July 2010 VA examination.  However, at the October 2015 Board hearing, the Veteran testified that he no longer has diabetes mellitus.  By regulation (38 C.F.R. § 3.309(a)) diabetes is a chronic disability.  As there is conflicting evidence regarding whether the Veteran has (or during the pendency of the instant claim has had) a chronic disability diagnosed as diabetes mellitus (and if so, its etiology), an examination to secure a medical opinion that resolves the medical questions presented is necessary.  

The Board also finds that further development of the record is necessary to comply with VA's duty to assist the Veteran regarding his claims seeking increases in the ratings for his PTSD and asthma.  All records of evaluations and treatment he has received for PTSD and asthma from March 24, 2004 to the present are pertinent evidence.  It appears that pertinent medical records are outstanding.  

The record shows the Veteran was incarcerated by the Pennsylvania Department of Corrections (DOC) from February 2008 to June 2010, September 2012 to November 2012, and March 2014 to February 2015 and also served additional periods in rehabilitation facilities, including at the Gaudenzia Siena House.  Records of his treatment during such confinements (subsequent to April 2009 are not associated with the record.  As all outstanding records of evaluations and treatment he received for PTSD and asthma during the evaluation period are pertinent evidence, they must be sought.  

It appears that some pertinent VA treatment records from the period under consideration are also outstanding.  A March 2011 Report of General Information notes the Veteran reported he was receiving treatment at a VA Vet Center in Harrisburg, Pennsylvania.  Records of Vet Center treatment subsequent to April 2003 are not associated with the record.  Additionally, a March 2015 VA PTSD examiner noted the Veteran had a psychiatric hospitalization in 2011, and then was transferred to an inpatient Substance Abuse Residential Rehabilitation Treatment Program (SARRTP) administered by the Lebanon, Pennsylvania VA Medical Center (VAMC).  It does not appear the complete records of the inpatient treatment have been associated with the record.  VA hospitalization reports also show he was again admitted on May 27, 2015 and discharged July 27, 2015.  The complete records of such treatment are not associated with the record.  As all records of VA treatment for PTSD and asthma during the period under consideration are pertinent evidence (and because VA records are constructively of record), records of any such treatment must be sought.

The most recent VA examinations to evaluate the Veteran's PTSD and asthma were in March 2015; as it is alleged that the disabilities are now more severe than then found, contemporaneous examinations to assess the disabilities are necessary.

The matter of entitlement to a TDIU rating is inextricably intertwined with the other issues remaining on appeal.  In September 2014, the Veteran submitted a Pennsylvania Department of Public Welfare Health-Sustaining Medication Assessment Form completed by a Certified Registered Nurse Practitioner in November 2010.  She diagnosed PTSD, depression, diabetes, and asthma and opined the Veteran was permanently disabled.  She noted the assessment was based upon a physical examination, review of medical records, and clinical history.  On remand, he should be requested to clarify whether he sought disability benefits from a state agency and, if so, to provide authorization for VA to obtain such records.  Additionally, the record shows he was found eligible to participate in a VA vocational rehabilitation program.  In an April 2014 statement, he reported program administrators found it was not feasible for him to undergo VA vocational rehabilitation training and/or additional schooling.  His VA vocational rehabilitation file is not associated with his VA electronic record.  As it likely contains pertinent information (and because VA records are constructively of record), it must be secured for the record.     

The case is REMANDED for the following:

1. The AOJ should advise the Veteran that the complete records of his private (non-VA) treatment for a skin disorder, diabetes mellitus, PTSD, and asthma, (including from the Pennsylvania Department of Corrections and Gaudenzia Siena House) are pertinent evidence that is outstanding, and ask him to submit authorizations for VA to secure such records.  The AOJ should secure for the record all records of such treatment.  If any private (non-VA/SSA) records sought are not received pursuant to VA's request, the AOJ should advise the Veteran that ultimately it is his responsibility to ensure that pertinent private treatment records are received.

The AOJ should specifically ask the Veteran to clarify whether he is receiving, has received, or has ever applied for unemployment benefits from a state agency.  If he responds in the affirmative, the AOJ should ask him to provide authorization for VA to obtain any medical records and decisions pertaining to such claim, and secure the records.
2. The AOJ should secure for association with the record all outstanding records of VA treatment the Veteran has received for PTSD, asthma, any skin disorder, and diabetes mellitus from March 24, 2004 to the present (to specifically include treatment at any Vet Center, at the James E. Van Zandt VA Medical Center (VAMC) in Altoona, Pennsylvania; at the Lebanon, Pennsylvania VAMC; at the Pittsburgh, Pennsylvania VAMC;  at the Martinsburg, West Virginia VAMC; and at the Johnstown, Pennsylvania VA Outpatient Clinic).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised. 

The AOJ should also secure for the record the Veteran's VA vocational rehabilitation file.  If it is unavailable, the reason for the unavailability must be noted for the record.  

3. The AOJ should thereafter arrange for the Veteran to be examined by a dermatologist to determine the nature and likely etiology of his variously diagnosed skin disabilities.  The examiner should obtain a history from the Veteran, review his entire VA record (to specifically include this remand, his STRs, and his postservice treatment records), and provide opinions that respond to the following:

(a) Please identify (by diagnosis) each skin disability found, specifically indicating whether or not he has the noted diagnoses of psoriasis vulgaris, seborrheic dermatitis, and acne keloidalis.  If a skin disability entity noted in the record is not found on  examination, the discrepancy must be explained (i.e., was it misdiagnosed, resoled since, etc.).  

(b) Please identify the likely etiology for each skin disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service, to include complaints and treatment for skin conditions and conceded exposure to jet fuel therein?

If it is determined a skin disability is unrelated to the Veteran's service, the examiner should identify the etiological factor(s) considered more likely.

The examiner must explain the rationale for all opinions and should specifically comment on the July 2010 and March 2015 VA opinions noted above, citing to supporting clinical data and medical literature.

4. The AOJ should also arrange for the Veteran to be examined by an endocrinologist to determine whether he has diabetes mellitus (and, if so, its likely etiology).  His entire VA record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Does the Veteran currently have diabetes mellitus?  If not, reconcile that conclusion with the diagnoses of diabetes mellitus noted in his medical records, including on July 2010 VA examination.  (The examiner should note that a governing regulation provides that diabetes mellitus is considered to be a chronic disease.)      

(b) If diabetes mellitus is diagnosed, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) the Veteran's active duty service; or was either caused or aggravated (the concept of aggravation must be specifically addressed) by the Veteran's claimed skin disability and specifically by medication prescribed to treat a skin disability?  If diabetes mellitus is found to not have been caused, but to have been aggravated by the claimed skin disability, please identify the degree of impairment that is due to such aggravation.

If it is determined that diabetes mellitus is unrelated to the Veteran's service or to a claimed skin disability/its treatment, the examiner should identify the etiological factor(s) considered more likely.

5. The AOJ should also arrange for a psychiatric evaluation of the Veteran to assess the severity of his PTSD.  The Veteran's entire record (to include all records received pursuant to the remand instructions above) must be reviewed by the examiner in conjunction with the examination.  The examiner should also have available for review the 38 C.F.R. § 4.130 criteria for rating mental disorders.  The examiner should note the presence or absence of each symptom listed in the criteria for ratings above 30 percent prior to September 16, 2013, and above 50 percent from that date (and also note any symptoms of similar gravity found that are not listed).  

The examiner should also (based on review of the record and interview and examination of the Veteran) offer an opinion regarding the functional impact of the Veteran's service-connected PTSD, including on his ability to engage in substantially gainful employment consistent with his education and experience.  The examiner should offer comment as to the types of employment that would be precluded by such disability and also the types of employment, if any, which would remain feasible despite the PTSD.

The examiner must explain the rationale for all opinions

6. The AOJ should also arrange for a pulmonary diseases examination of the Veteran to assess the current severity of his asthma.  The Veteran's record must be reviewed by the examiner in conjunction with the examination, and the appropriate diagnostic studies must be completed.  The findings reported should be sufficiently detailed to allow for consideration of all rating criteria in 38 C.F.R. § 4.97, Code 6602.  The examiner should elicit from the Veteran information regarding the functional impairment that results from his asthma.  The examiner should also (based on review of the record and interview and examination of the Veteran) offer an opinion regarding the functional impact of the Veteran's service-connected asthma, including on his ability to engage in substantially gainful employment consistent with his education and experience.  The examiner should identify any types of employment that would be precluded by such disability and also the types of employment, if any, which would remain feasible despite the asthma.

The examiner must explain the rationale for all opinions

7. The AOJ should then review the entire record and readjudicate the claims remaining on appeal (the claim for TDIU following all further development needed, and in light of the determinations made on the other issues).  If any remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


